*460At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island, on Monday the Ninth Day of May A. D. 1748. The following Interrogatories were taken before the Honble William Strengthfield Esqr Dep: Judge. Abel Michener first Lieutn on board the Private Man of War the Duke of Mallbrough on his Oath declared as follows. Viz4
Qn When, where and by whom was the Snow taken and sent in as Prize?
Ar On the Thirtieth of March last in the Bite of Leogan the sd Snow was taken, by Benjm Carr Comr of the Private man of Warr called the Duke of Mallbrough.
Qn At the time of Capture what number of Persons were there on board and of what Nation.
Ar Twenty Frenchmen, and four Englishman.
*461Qn Are the Papers now produced in Court Mark’d A. B. and C. all that were found on board sa Vessel at the time of Capture with out Fraud, subduction, addition, or Embezzelment.
Ar Yes
Qn Do you know or have you heard of any other Papers, that was on board at the time of Capture or before that were thrown over board, Burnt, or otherways destroyed.
Anr I had an Information from one of the English men on board that the Second Captain of said Prize Snow, had burnt some Papers, when she was Chased some time before by an English Privateer, I was also informed that he saw some papers Swim a Stern, that had been thrown over board, I was also told that the sa officer was repremanded by the French Captain and Merchant on board, for destroying the papers in the presence of the Englishmen.
Qn What Burthen is the said Snow and how many Guns.
Ar She is about one Hundred and Thirty Tons, and one Swivel Gun.
Abel Michener
To the truth of the foregoing Evidence Samuel Sursum of the Private Man of War the Duke of Marlbrough also made oath.
Sam11 Sursum
Abel Michaner further says that he had his Information from the Englishman that was on board the Prize and afterwards was put on board the Privateer that the Papers that there were thrown over board and Burnt as aforesaid.
Abel Michener.
Philippe Agoust Dumaine late Master of the Snow sent in here as Prize on his oath ansa to the foregoing Interrogatories Wm Strengthfield Esq1' Sworn French Interpreter.
To the first Interr7 the deponent answered That he was born at Rochelle in France, and has lived for this five Years past at Sl Domingo, and is a Subject to the French King
To the Second Interr7 That he was taken on the Ninth of April N. S. Twelve Leagues from Leogan, by a Privateer called the Duke of Mallbrough and was carried directly to Marblehead, and from thence here, without making any resistance. /
To the Third — That he was on board the sa Snow at the time she was taken, and understood that the Vessel he was taken by was a Privateer Commissioned from Rhode Island, and hoisted English Colours.
To the fourth — That he supposes the reason why they took him was because the Nations were at War.
To the fifth — That he was Master of the Vessel at the time of Capture and was appointed so by Mr Arnoa the owner at Pettyguavers where he took possession of her.
*462To the Sixth — That he has Eighteen Mariners on board and a Boy all French Men, and all came on board at Petty Guavers, and that he is not interested in the Snow nor her Lading, Saving a Venture of his own. To the Value of about Three Hundred and Fifty Ps of Eight.
To the Seventh. That he has known this Vessel about a Year that he first saw her at Petty Guavers, and understood she was taken from the English, her name is the Vigilant, and that he never knew her by any other name.
To the Eighth. That the Vessel was bound to Philadelphia, that this was the first Voyage she has made since she was made Prize of by the French, which began at Petty Guavers and was to have ended there, and that she was Loaded chiefly with Sugars, one Hoga and two Barrels of Indico and Three Baggs of Cotton, but was not fully Loaded, and that he was a Flag of Truce, and the owners were willing to reimburse themselves by putting a.Cargo on board.
To the Ninth. That the afores4 Mr Arnon was owner of the Sa Vessel and Cargo, who is a Frenchmen by Birth, and a Subject of the French King, that there is also one Mr Bocaline on board who is likewise Interested, and is also a Subject of the French King.
To'the Tenth. That he knows nothing of any Bill of Sale but imagines the owner has it.
TO' the Eleventh. That he took in the whole Lading at Petty Guavers which is all owned as aforesaid.
To the Twelfth. That he signed no Bills of Lading.
To the Thirteenth. That the only Paper to sett forth the Lading on board said Vessel is that which is produced in Court Mka A:
To the Fourteenth. That he was taken in the Latitude of about 18 on the Ninth of April N. S. 1748.
To the Fifteenth. That he signed no Charter Party for the Performance of the Voyage
To the Sixteenth. That the Papers produced in Court are all that were on board sa Vessel at the time of Capture. That he knows of none being thrown over board, Destroyed, made away with, or concealed in any manner.
To the Seventeenth. That the amount of this Loss he computes to be about Four Thousand Ps of Eight.
Qn Had you ever any Pass Port for this Vessel.
Ar No.
Qn How long was you from Petty Guavers before you was taken.
Ar About Nine or Ten Days, and had been chased by a Privateer, and put in to S‘ Marks.
P Agoust Dumaine
Jacque Bocaline a Subject of the French King, and Clerk on board sa Snow on his oath in Court made Ansrs to the following Interrogatories. Viz*
*463To the first Interrogatory that he was bom at Bayore, and that he lives at Petty Guavers, and has lived there for this fifteen years last past.
And to the rest of the Interrogatories, that he Intirely agrees with the foregoing, saving that he was one fourth part owner of the Vessel and Cargo, and also that there was Four Hogds of the Sugar taken on board at S1 Marks, in Lieu of the Coffee.
Qn Had you ever any Pass Port for the Sd Vessel.
Ar No
Qn Was the Cargo or any part of it consigned to any Person in Philadelphia.
Ar It was Consigned to a Captn of ánother French Flag of Truce that sailed some Days before him, who’s name I know not.
Qn What was the reason of consigning the Cargo to this Person.
Ar To dispose of it.
Bocatin
David Thomas being duly Sworn on his oath made answer to the following Questions, Viz1
Qn Have you any knowledge of the Snow Bro1 into this Port as Prize.
Anr I knew her about Three Months past at Pettyguavers and there was put on board her, And that she sailed some time in March last and was taken about Six or Seven Days after her sailing, by Captn Carr Com11 of the Private Man of War the Duke of Mallbrough, and was Chased by Two English Privateers, before her being taken, and the Deponent well remembers that upon the sd Vessel’s being Chased he saw two Letters thrown over board out of the Cabin Window, And I also saw the mate bring out of the Cabin a quantity of papers which he threw into the Fire and burnt ’em, in presence of the Captain and Merchant.
Qn How was you treated on board said Vessel.
Anr I and three other English men on board, was oblidged to work all Day, and was put in Irons every night.
David Thomas’s mark
David Thomas further Interrogated, Viz1
Qn At what time did you go on board the said Snow.
An Some time in March last at Petit Goave.
Qn Where did you sail to.
Anr Towards the Grenades, and was Chased into Leogan where we tarried nine Days, and from thence we went to Petit Goave, during which time Captain Dumaine was Master
Qn When you was first taken where was you carried to.
Anr To Leogan Goal from whence we were carried to Petit Goave and there put on board the Snow.
*464<2® Was there any other English Prisoners at Leogan besides those put on board the Snow.
Ar None that I know of.
Da: Thomas’s mark
[Admiralty Papers, VI, 57]
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Wensday the First Day of June A. D. 1748
Present the Honble Chambers Russell Esqr Judge
The Court opened The Libel Monition, and Claims etc. were read in Court
Daniel Updike Esqr in behalf of Joseph Garrish, and John Barrell comes into Court, and Enacts and Binds him self to Pay Double Costs pursuant to Act of Parliament in Case the Hull or Body of the Snow Vigilant and appurtenances etc. be Decreed to the Captors
D Updike
Abel Michaner first Lieut® on board the Private man of War called the Duke of Marlbrough, being duly Sworn in Court made Oath that the Answers he gave to the Interrogatories on his Examination was true
Philip Augst Dumaine late Comr of the Prize Snow Vigilant and a Subject of the French King, being duly Sworn in Court made Oath that the Answers he gave to the Interrogatories on his Examination was true
They being read to him by Wm Strengthfield Esqr Sworn Interpreter, and was further Interrogated. Viz4
<2® To, whom was the Cargo of sd Vessel consigned
Ar To one Rogier, who sailed some time before for Philadelphia.
Agoust Dumaine
David Thomas being duly Sworn in Court made oath that the answers he gave to the Interrogatories on his Examination was true. And was further Interrogated — Viz4
Qn Do you know, or have you heard to what Port or Place the sd Snow was bound.
Ar I was Informed by some people on board of a Galley that Lay at Petit Gauves that the Snow was bound to Old France, but the Boatswain and some of the People on board the Prize told me sometimes that they were bound to Philadelphia, sometimes to Providence and sometimes to Rhode Island, but neither this Deponent could Speak French, nor the s'5' Men Speak English, but they could understand one another.
<2® How long was you at Petit Gauvers among the French
Ar Six Weeks
*465Q® Did you ever hear the Captain of the Prize, or the Merchant say where they were bound.
Ar I did not, but I heard the Mate say they were bound to Philadelphia
Qn At what distance was the Privateer as you Judged from the Snow Vigilant, when you saw- the two Letters thrown out of the Cabin window, and these papers brought out of the Cabin and burnt.
Ar About a League
Q® What part of the Snow Vigilant was you at that time.
Ar Setting upon the Main Deck.
<2® Was the Papers thrown over board before the Breeze Sprung up or afterwards
Ar Before, and we perceived the Vessel over hauled us by Rowing
<2® Did you overhear or see any Papers thrown overboard at any other time
Ar No.
he further saith that the sd Snow wore a Flag Several Days before she Sailed at Petit Gauvers
David X Thomas’s mark.
Gideon Wanton Junr of Newport being duly Sworn on his oath answered as follows. Viz*
Qn Was you at Petit Gauvers at the time the Snow Libelled was there.
Ar Yes.
<2® Do you know or have you heard to what Port or Place the sa Snow was Bound.
Ar I understood by some that she was bound to France, and by others it was contradicted and some informed me she was bound to Philadelphia. And Mr Arnou the owner and others Inhabitants there and Captain Dumaine told me she was bound as a Flag of Truce to Philadelphia, but some of the Inhabitants on Shore told me she was bound to France.
<2® Have you any knowledge Of any other Flag of Truce that was bound to Philadelphia
Ar No
Gideon Wanton Junr
Philip Dumaine being further Interrogated. Viz*
<2® What time was it Mr Roger sailed for Philadelphia
Ar At least Five or Six months ago, and has had several Vessels consigned to him.
Jacque Bacaline being duly sworn made oath that the ansrs he gave to the Interrogatories on his Examination was true. They being read to him by the Sworn Interpreter. And was further Interrogated. Viz*
*466Qn Have you any knowledge of the other Flag of Truce sailing from Petit Gauvers, for Philadelphia.
Ar No, I know of none.
Qn Do you know when Mr Roger sailed for Philadelphia
Ar I do not know, either the time when he sailed nor the Place from whence, whether Leogan or Petit Gauvers.
Qn In what manner was the Vessel and Cargo consigned to Mr Roger
Ar only by Verbal orders.
Accordingly the Court adjourned untill Three ó Clock In the afternoon.
And opened accordingly.
Captn Benjm Ingraham of Newport being duly Sworn answered as follows. Viz1
Qn Was you at Petit Gauvers when the Snow sent in as Prize, sailed from thence.
Ansr No
£> Have you any knowledge of her.
A.nr I saw her at Leogan.
Qn Do you know or have you heard what Port she was bound to.
Ar I heard sundry Reports that she was bound to Europe, others that she was bound to Philadelphia.
Qn From whom had you the Information.
Ar I had it from some of the Inhabitants on Shore, and from the Captains of Flags of Truces.
Benja Ingraham
John Botang Being duly Sworn on his oath declared as follows. Viz1
Quesn Have you any knowledge of the Snow Libelled against
Ar Yes. That Mr Arnou the owner of her told me that she was bound to France, under Convoy of a Frigate in a Fleet, but the Captain being sick, and the Vessel not ready to sail with the Fleet the owner altered her Voyage, and took out the Coffe she had on board being part of her Cargo and designed to send her a Flag of Truce, and Mr Dumaine was put in Captain of her instead of the other Captain, and sailed sometime in March last from Leogan to Petit Goave, where she remained with a Flag Hoisted for Six or Seven Days before she left.that place, which was about the Middle of March last.
Qn Did you hear from any other person where she was bound.
Ansr Only from Mr Traceboy of Leogan that she was bound some where to the northward as a Flag of Truce.
Qn How long was you at Leogan or Petit Goave before the said Snow sailed.
Ansr I was at Petit Goave about Twenty five or Six Days.
Ques11 Have you any knowledge of any other Flag of Truce sailing from Petit Goave or Leogan to Philadelphia at that time or before.
*467Anr I heard of no other.
Quest* Was you at Petit Goave before the last Voyage.
A ns? I was there Some time in August last.
Quesn Did you know of any Vessel sailing from Petit Goave or Leogan at that time, as a Flag of Truce.
A.nr I knew of none
Quesn Upon your coming out of Petit Goave this Voyage did you meet with Captain Carr.
Ansr Yes.
Quesn Did you or any of the Company on board your Vessel give Capt“ Carr or any of his Company any Information concerning this Vessel.
Ansr No I did not, but there was Information given by some of our people.
Quesn What was the Information given by the People.
Anr That she was Chased into a Port called S1 Mark by a Providence Privateer, but did not say where she was bound.
John Boutin
John M° Daniel being duly Sworn in Court Answa as follows. Viz1
Quesn Have you any knowledge of the Snow Libelled against
Ansr I was Sick while at Petit Goave, but I heard she had a Cargo on board Bound to France, this I heard from our own Company, and a Brigantine’s People that Lay along side of us, which Brigantine was bound to France.
Ques* Did your Vessel Crew give Captn Carr any Intelligance of sa Snow
Ansr Yes, and several others did.
Quesn What was the Intelligence.
Ansr That a Privateer that came out of N. Providence had Chased the Snow into S1 Mark
John X M° Daniel’s mark
Seth Harvey of Newport being duly Sworn Declared as follows Viz1
Quesn Have you any knowledge of the Snow Libelled against
An No. but I have heard this is the Snow that was at Petit Goave when I was there in March last.
Qn Who informed you.
Anr Captn Gideon Wanton and Mr Loud, both of whom were with me at that time, the Snow wch I saw at Petit Goave came from Leogan having the Colours as a Flag of Truce
Qn Did you see any English Prisoners put on board sa Snow at Petit Gauvers.
Anr I did not see any put on board, but saw several in Custody of an *468officer going on board sa Snow as one of the English Prisoners told me this was about the Tenth of March last, and about fifteen Days after the Fleet had sailed for France under the Convoy of Two Frigats.
Qn Are you Satisfied that this Snow is the same that was at Petit Goave
An Yes, she appears to me to be the same.
Seth Harvy
Peter Richards a Subject of the French King being duly Sworn answered as follows. Viz*
Qn Have you any knowledge of the Snow Libelled against.
Aa Yes, I saw her at Petit Goave whilst there was two French Men of last March.
Quesn Did you see her afterwards at Petit Goave.
Anr No.
■ Q11 Who was commander of her when you saw her
Ansr Mr Dumaine as he said, and he then told me he was bound in her to Philadelphia as a Flag of Truce, and two or three Days after the Snow sailed for Petit Gauvers.
Pierre Richard
Devarieux Grand Terre a Subject of the French King being Duly sworn ansd as follows. Viz*
Qn Have you any knowledge of the Snow Libelled against
An Yes, I saw her at Petit Goave whilst there was two French Men of War lay there about the 28th of February last.
Qn Who was Commander of her then.
Ar Mr Robert
Qn Where was she bound.
Ar Mr Arnou was then sending her under the Convoy of those two Frigats with the Fleet that was then going to Old France.
Qn Did they set sail with that Fleet for France.
Anr No
Qn What was the reason
Anr Because she could not get ready.
Qn Where did she go from Petit Goave.
Anr To Leogan.
Qn Where was she bound afterwards.
Anr To Petit Goave.
Qn Where was she bound after that.
Ar To Philadelphia a Flag of Truce.
Qn Who was master of her then.
Anr Mr Robert had been turned out because of his sickness and Mr Dumaine was put. in.
*469Qn 'What Place are you an Inhabitant of.
Anr I am an Inhabitant of Petit Goave.
Qn Have you any knowledge of one Mr Rogier of Petit Goave.
Ar I have heard of one.
Qn Did you know whether he went Captn of a Flag of Truce for Philadelphia.
Ar No.
Deverieux
Captn Gideon Wanton Junr was further Interrogated. Viz4
Qn Was you with Captn Harvey at Petit Goave in March last
A: I was.
Qn Did you see the Snow called the Vigilant at Petit Goave in March last, when Captn Harvey was there
Ar Yes, this is the same Snow that had the Flag there and there was no other there at that time, when Captn Harvey was there.
Qn Was you at Petit Goave Comn of an English Flag of Truce at the time the sd Snow was there.
Ar Yes.
Gideon Wanton Jr
Qn How many Prisoners did you bring.
Ar I bro4 Ten
Qn Could you have bro4 more had they been offered you.
Ar Yes, as many more.
Gideon Wanton Jr
William Loud being duly Sworn made oath as follows. Viz4
Qn Do you know the Snow Vigilant sent in here as Prize by Captn Carr.
Anr I have seen the Vessel.
Qn Did you ever see her before she came into this Port.
Ar I have seen her at Petit Goave.
Qn Who had the Commant of her there.
Anr I cannot tell.
Qn Did you hear where this Vessel was bound.
Anr I heard she was bound to Old France.
Qn Where, and from whom did you hear where that the sd Vessel was bound.
Anr At Petit Goave, I heard some of the English Prisoners on board the Snow, I also heard Captn Botang declare that she was bound to Old France, I also heard Captn Botang say to Captn Carr and his officers upon óur meeting him at sea that the sd Snow was bound to France, and was a good Prize.
*470Qn Did you ever hear what was the design of the English Prisoners being on board said Snow.
Ar I understood they were Providence men, And the French had agreed to send them all home to France, that they might be put on board of Men of War, and so take a round turn before they got home, because they were acquainted with there Harbours etc. and use’d to Plunder their Plantations.
Qn From whom did you get this Information.
Ar From several Genta and Mr Botang the Cheif who said that it was the custom so to do, and that Admiral Knowles had wrote to the French General at Petit Goave that the Prisoners taken in small English Vessels that disturbed the Plantations should be so Seized
Wm Loud
Philip Augst Dumaine and Mr Bacaline being asked what quantity of Provisions they brought from Petit Goave.
At That they had on board Three barrels and a half of Beef, Fifteen Hundred w* of Bread, Fifteen Hogds of Water, one Firkin of Butter, one French Terce of Rum, one bb. Pork, one bb. of Peas, one Barrel of Corn for Fowls, and about Fifty fowls woh Fowls were Eaten before we arrived at Marblehead.
Qn Did you put the English Prisoners in Irons in yr Passage.
An Yes.
Qn what was the reason thereof.
Ar because one of them Jumpt over board, and I was affraid thet the rest would, and they were put in Irons in the night season and had there liberty in the Day time and I never put any In Irons untill that accident hapned, and continued it for five or Six nights.
Agoust Dumaine
Mr Goalet a subject of the French King being sworn Deposeth and saith That in the Month of March last about the 18th Day N: S. He saw the sa Snow Vigilant at Leogan under a Flag of Truce, and that two Days after her arrival there Mr Arnou the owner of her wrote to him, to take the Coffe out of her and put sugar instead thereof because he understood that Coffe was contraband among the English in N: England accordingly he did so, and the sa Vessel was bound to Philadelphia, and Captain Dumaine was Master of sa Snow. And Philadelphia amongst the French is understood to be in New England
L. Cholet
James Hutton being duly Sworn ansa as follows
Qn What quantity of Provisions was there on board at the time of Capture.
Ar When we were taken there was Provisions on board to bring us to *471Marblehead, and this Port and there is now on board three or four bbls of Peas, of Rice about half a Barrel There is in Number now about one Hundred Salt Fish, and about four Hogas of Bread, now on board. And when we took sa Snow there was about Twenty four in number
James Hutten
Accordingly the Court was adjourned untill Eight o Clock in the Morning. And opened accordingly Isaac Doubt being duly Sworn answered as follows. Viz*
Q_n What knowledge have you of the Snow Libelled by the name of the Vigilant
A.. I am certain that in the year 1743. I procured s4 Snow to be built in the Towne of Providence in the Colony of Rhode Is4 Ben: Darling being the Builder, before she went to Sea I sold one Quarter to Mesrs Box and Austins of Boston and one Quart* to Jn° Adams of Boston, and after going one Voyage and returning to Boston I sold one Q* to Mes*s Hutchinson and Gouldwright of Boston, and the Remaining Q* to Mes*s Oliver and Philips of Boston. _ _ ,
Isaac Doubte
[Admiralty Papers, VI, 68]
John Barrel Jun* being duly Sworn Declared as follows.
Q” What knowledge have you of the Snow Libelled against by the name of the Vigilant.
Ar I know her to be the Snow bought by Jos: Garrish and John Barrel, In Dece* in the Year 1746, of Mesrs Hutchinson and Gouldwright, Mes*3 Oliver and Philips, and John Adams and the Purchasers called her the London, and put one Jos: Everdon Com* who Cleared her out for a Voyage to Jamaica, and the Said Captn being removed, The owners appointed Edw4 Demeresqs Com* who sailed in her in prosecution of a Voyage to Jamaica the Deponents heard by Captn Oliver from S* Domingo that s4 Snow was taken and carried into Leogan.
Qn Did you ever hear that Mes*s Garrish and Barrel made a disposition of s4 Snow before the Capture.
Ar They did not as I know of, and as I am acquainted with their affairs am sure they were Sole Owners of s4 Vessel.
John Barrell jun*
After Several Debates by all parties The Court was adjourned untill further notice
[Admiralty Papers, VI, 72]
Having Duly Considered this Information and the Claim of Cap* Phillip Agust Dumaine Late master of the S4 Snow Vigilant as also the Papers and other Evidence in this Case and altho’ it appears that Said Snow was Com*472missioned to go as a Flag of Truce with Prisoners from Petit Goave to Philadelphia and that there was accordingly put on board four English Prisoners to be Carried to s4 Philadelphia yet as it also appears that Said Vessell had a Valuable Cargo on board (when Said Commission was granted) which was the property of the Owners of Said Snow and was to be Disposed of at Philadelphia for the Profit of Said owners and there was an English Flag of Truce then Lying in the Harbour of Petit Goave which Could have brough* said Prisoners home and also that several French Flags of Truce had Some Short, time before Sail’d from the Island of S‘ Domingo for Philadelphia I am therefore of oppinion that Said Snow ought not to be Considered as a Flag of Truce it being Evident that the aforesaid Commission was procured Solely with a View to protect Said Snow in an illicit Trade I do therefore adjudge and Condemn S4 Snow Vigilante and her Cargo as Lawfull Prize and order the Same to be apprized.
Chambers Russell
[Admiralty Papers, VI, 58]
Having heard the Parties on the above Claim and the Evidence being Clear that the Said Vessell was the Property of the Said Claimants Some of his Majestys Subjects and Taken and Retaken as Sett forth in said Claim I do therefore Decree the Said Vessell and Such of her Tackle and Furniture as belong to her when She was Taken by the French to be Restord to the said Claimants they paying one half of the apprized Value thereof to the Captors and I do hereby appoint Capt. Isaac Doubt, William Mumford and Capt. Benja Wickham apprizers to apprize the Same upon oath.
Chambers Russell J Admty
[Admiralty Papers, VI, 58]
In Consequence of a Petition preferred by Godfrey Mallbone, Samuel Vernon and William Vernon, I order the Snow Vigilante, alias the London with her Tackle and Appurtenances as taken by the French to be Sold at a Publick Vendue by the Marshall of this Court on Wednesday next the Twentieth Instant at Eleven o’clock A. M: In order to pay the Salvage unless the said Gerrish and Barrell or any other Person in their behalf do pay the same before the expiration of the time prefixed for the sale as above.
William Strengthfield
[Admiralty Papers, VI, 78]